UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 3) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30th, 2013 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File No. 333-158946 Sungame Corp. (Exact name of registrant as specified in its charter) Delaware **** (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3091 West Tompkins Avenue, Las Vegas, NV 89103 (Address of principal executive office) Registrant's telephone number, including area code: (702) 789-0848 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.¨ Yesþ NO† † Issuer has filed all reports required to be filed pursuant to §13 and §15(d) on a voluntary basis. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesþ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YESþNO Indicate the number of the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of Date Outstanding 30 June 2013 12 August 2013 Note on This Amendment – The amendment in this amendment contains modifications to the certifications, in conformity with regulation SK, and prior amendments contain modifications on signature blocks, in conformity with Regulation SK. Table of Contents Sungame Corp. (A Development Stage Company Commencing 14 November 2006) TABLE OF CONTENTS Page PART I- FINANCIAL INFORMATION 3 ITEM 1- FINANCIAL STATEMENTS 4 Condensed Consolidated Balance sheets as of June 31, 2013and December 31, 2012 (unaudited) 4 Condensed Consolidated Statementof Operations for the three months ended June 31, 2013, and June 31, 2012 and for the period January 3, 2006 (date of commencement as a development stage company) through June 31, 2013 (unaudited) 5 Condensed Consolidated Statementof Cash Flows for the three months ended June 31, 2013, and December 31, 2012 and for the period January 3, 2006 (date of commencement as a development stage company) through June 31, 2013 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4- CONTROLS AND PROCEDURES 14 PART II- OTHER INFORMATION 15 ITEM 1- LEGAL PROCEEDINGS 15 ITEM 1A- RISK FACTORS 15 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3- DEFAULT UPON SENIOR SECURITIES 15 ITEM 4- MINE SAFETY DISCLOSURES 15 ITEM 5- OTHER INFORMATION 15 ITEM 6- EXHIBITS 16 SIGNATURES Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes Oxley Act - 2 - Table of Contents PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. THIS REPORT CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES.SUCH STATEMENTS ARE BASED ON CURRENT EXPECTATIONS, ASSUMPTIONS, ESTIMATES AND PROJECTIONS AOUT THE COMPANY AND ITS INDUSTRY.FORWARD-LOOKING STATEMENTS ARE SUBJECT TO KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE, ACHIEVEMENTS AND PROSPECTS TO BE MATERIALLY DIFFERENT FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS.THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE PUBLICLY ANY FORWARD-LOOKING STATEMENTS FOR ANY REASON EVEN IF NEW INFORMATION BECOMES AVAILABLE OR OTHER EVENTS OCCUR IN THE FUTURE. - 3 - Table of Contents ITEM 1Financial Statements - Balance Sheet June 30, December 31, Unaudited ASSETS: Current Assets: Cash $ $ Inventory - Prepaid Expenses - Total Current Assets Fixed Assets Office Equipment Accumulated Depreciation ) ) Total Fixed Assets Capitalized Software Capitalized Software Accumulated Depreciation ) ) Total Capitalized Software TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY: Current Liabilities: Notes payable $ - Accounts payable Related party advances Other liabilities Total Current Liabilities Stockholders' Deficiency: Preferred Stock, par value $0.001 5,000,000 authorized with none outstanding Common stock subscriptions Common stock, par value, $0.001 300,000,000 authorized with 177,650,734 issued and outstanding Paid in Capital ) ) Accumulated deficit ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ The accompanying notes are an integral part of these financial statements - 4 - Table of Contents Statement of Operations October 21, Three months ended Six months ended 2010, (Inception) June 30, June 30, to June 30, Revenue: $ Total Revenue Costs and Expenses: Cost of goods sold Depreciation General & administrative Total Expenses Net Loss From Operations ) Other Income and (Expenses) Interest income 10 Interest expense ) Other income ) ) Net Loss $ ) $ ) $ ) $ ) $ ) Per Share Information Loss per common share Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements - 5 - Table of Contents Statement of Cash Flows October 21, 2010 (Inception of Dev. Stage) Six months ended Through June 30, June 30 2013 Cash Flows from Operating Activities $ ) $ ) $ ) Net Loss Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation and amortization Compensatory stock issuances Stock issued for licensing agreement Inventory ) ) Prepaid expenses ) ) Accounts payable ) Accrued liabilities ) ) Net cash (used for) operating activities ) ) ) Cash Flows from Investing Activities Investment in capitalized software - ) ) Net cash (used for) investing activities - ) ) Cash Flows from Financing Activities Common stock issued Common stock subscriptions Related party advances Payments on related party advances ) ) Notes payable borrowing Payments on notes payable ) ) Net cash provided by financing activities Net Increase In Cash Cash At The Beginning Of The Period Cash At The End Of The Period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest expense $ Cash paid for income taxes $
